t c summary opinion united_states tax_court charles grant beech and elizabeth a beech petitioners v commissioner of internal revenue respondent docket no 1948-11s filed date charles grant beech and elizabeth a beech pro sese l katrine shelton for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency notice to petitioners in which he determined a deficiency of dollar_figure for as well as a sec_6662 accuracy- related penalty of dollar_figure after concessions the issue for decision is whether petitioners received taxable_income when elizabeth beech petitioner received a death_benefit distribution of dollar_figure from her mother’s individual_retirement_account ira background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they filed their petition petitioner’s mother died on date petitioner was the beneficiary of her mother’s traditional_ira that was managed by citi smith barney citi citi made two death_benefit distributions to petitioner--one on date for 1petitioners did not address the unreported interest_income of dollar_figure determined in the notice_of_deficiency therefore this issue is deemed conceded see rule b respondent concedes the sec_6662 accuracy-related_penalty dollar_figure and one on date for dollar_figure the distribution check for dollar_figure was made out to petitioner petitioner established an inherited traditional_ira with american funds and deposited the death_benefit distribution of dollar_figure into the inherited traditional_ira in date petitioners reported an ira distribution of dollar_figure on line 15a ira_distributions on their form_1040 u s individual_income_tax_return they reported dollar_figure as the taxable_amount of the distribution on line 15b of their return respondent issued petitioners the notice in which he determined that all of the retirement income petitioners reported on their return was taxable_income 2the citi death_benefit distributions totaled dollar_figure there is no explanation in the record for the additional ira distribution of dollar_figure petitioners reported on their return discussion3 sec_61 requires taxpayers to include in gross_income all income from whatever source derived exclusions from income are to be narrowly construed 515_us_323 amounts paid or distributed out of an ira are generally includible in gross_income by the payee or distributee sec_408 sec_408 provides however that a distribution is not includible in gross_income if the entire amount of the distribution received by an individual is paid into a qualified ira for the benefit of that individual within days of the distribution this recontribution is known as a rollover_contribution id rollover treatment is not available in the case of an inherited ira sec_408 an ira is treated as inherited for purposes of sec_408 if the individual for whose benefit the account or annuity is maintained acquired that account by reason of the death of another individual who was not his or her spouse sec_408 a taxpayer is not treated as having received a taxable_distribution from an ira however if funds in the ira are transferred from one account trustee directly 3the issue before the court is a legal issue therefore sec_7491 and sec_6201 are not applicable to another account trustee without the ira owner’s or beneficiary’s ever gaining control or use of the funds see jankelovits v commissioner tcmemo_2008_ citing revrul_78_406 1978_2_cb_157 crow v commissioner tcmemo_2002_178 and martin v commissioner tcmemo_1992_331 aff’d without published opinion 987_f2d_770 5th cir the funds in issue were paid from petitioner’s mother’s ira to petitioner because she was the named beneficiary citi issued petitioner a check and she deposited the funds into an ira account managed by american funds the funds were from an inherited ira leaving a trustee-to-trustee transfer as the only basis upon which a nontaxable transfer of the funds could be effected see jankelovits v commissioner tcmemo_2008_285 although petitioners argue that their intent was to effect a trustee-to-trustee transfer it is well established that a taxpayer’s intention to take advantage of tax laws does not determine the tax consequences of his or her transactions 845_f2d_217 9th cir aff’g tcmemo_1987_140 385_f2d_238 5th cir citing 363_us_278 what actually was done determines the tax treatment of a transaction 265_us_242 petitioners also argue that they substantially complied with the requirements of sec_408 and that 93_tc_114 supports their argument in wood the taxpayer retired and received a lump-sum_distribution of cash and stocks from his employer’s profit-sharing_plan he established an ira with merrill lynch and instructed the account executive to transfer the entire distribution into the ira to effect a nontaxable transfer of the funds the account executive assured the taxpayer that the transfer would be made within the applicable 60-day period the cash and stock were transferred into the ira within the 60-day rollover period but because of a bookkeeping error the stock transfer was erroneously indicated as not having occurred until after the rollover period had elapsed the court found that the taxpayer substantially complied with the 60-day rollover period because he requested that the entire distribution be transferred to the ira and when bookkeeping entries are at variance with the facts the decision must rest on the facts wood v commissioner t c pincite citing 57_tc_32 21_tc_134 10_tc_279 and 12_bta_1058 petitioners’ reliance on wood is misplaced generally this court applies the doctrine_of substantial compliance to excuse taxpayers from strict compliance with procedural regulatory requirements dirks v commissioner tcmemo_2004_ citing estate of chamberlain v commissioner tcmemo_1999_181 and cases cited therein aff’d 9_fedappx_713 9th cir aff’d 154_fedappx_614 9th cir although the court_of_appeals for the ninth circuit4 has indicated that the doctrine may also be applied to statutory prerequisites it can only be applied where invocation thereof would not defeat the policies of the underlying statutory provisions 719_f2d_1001 9th cir petitioners do not ask to be excused from a statutory prerequisite but ask to be excused from an express statutory prohibition the court cannot find that petitioners substantially complied with sec_408 because sec_408 expressly denies rollover treatment to an inherited ira many parts of the tax code are compromises and all parts reflect the need for lines that can’t be deduced from first principles the code’s lines are arbitrary congress has concluded that some lines of this kind 4but for sec_7463 an appeal of this case would lie with the court_of_appeals for the ninth circuit see sec_7482 therefore the court follows the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir are appropriate the judiciary is not authorized to redraw the boundaries 679_f3d_623 7th cir aff’g t c dkt no date bench opinion the death_benefit of dollar_figure that petitioner received was taxable_income for respondent’s determination is sustained we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
